DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention as amended is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA (US 2018/0076638) in view of HONG (US 2019/0052098) and further in view of SUDO (US 5,998,974).
 	Regarding claim 1, SHIBATA discloses a charge-discharge control circuit configured to control charging and discharging (¶ 0030-0035; ¶ 0118, 0131, 0132) of a plurality of batteries connected in series (31, 32, 33, Fig. 1), comprising: 
 	a first input terminal (between 22a and 22b, Fig. 1) to which a positive electrode of a first battery (32) is connected through a first protective resistor (22b, Fig. 1); 
 	a second input terminal (between 21a and 21b, Fig. 1) to which a negative electrode of the first battery (32) and a positive electrode of a second battery (31) are connected through a second protective resistor (21b); 
 	a ground terminal to which a negative electrode of the second battery is connected (as shown in Fig. 1, ground terminal is directly connected to negative electrode of second battery 31 and is shown adjacent to element 21c);
 	 a first cell balancing circuit connected between the first input terminal and the second input terminal and having a first switch (22a); 
 	a second cell balancing circuit connected between the second input terminal and the ground terminal and having a second switch (21a); 
 	a first cell balance detection circuit connected between the first input terminal and the second input terminal and a second cell balance detection circuit connected between the second input terminal and the ground terminal (¶ 0040, 0047, 0064, 0080: voltage detectors and comparators); and 
 	a control circuit (74) configured to output a first control signal (OUT2_CNT) to turn on the first switch in a prescribed cycle according to a voltage of the first battery which is higher than or equal to a cell balance detection voltage (¶ 0112-0114), output a second control signal (OUT1_CNT) to turn on the second switch in the prescribed cycle according to a voltage of the second battery which is higher than or equal to the cell balance detection voltage (¶ 0112-0114), and 
 	SHIBATA fails to disclose outputting a third control signal to turn off the first and second cell balance detection circuits in the prescribed cycle while at least one of the first control signal turns on the first switch in the prescribed cycle or the second control signal turns on the second switch in the prescribed cycle.
 	HONG discloses outputting a third control signal to turn off the first and second cell balance detection circuits in the prescribed cycle while at least one of the first control signal turns on the first switch in the prescribed cycle or the second control signal turns on the second switch in the prescribed cycle (¶ 0027: the cell balancing control FET corresponds to the first or second switch; ¶ 0035, 0036, 0050, 0052, 0072: cell balancing voltage detection unit operates a predetermined time after the cell balancing control FET is turned off, i.e., the cell balancing voltage detection unit is not operated when the cell balancing control FET is turned on).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include outputting a control signal as recited in order to improve balancing efficiency and accuracy by measuring cell voltage after the cell voltage is restored to the OCV (HONG, ¶ 0006-0007, 0072).
 	SHIBATA as modified by HONG fails to disclose the first cell balance detection circuit having a third switch, and the second cell balance detection circuit having a fourth switch, and the control signal to turn off the third switch and the fourth switch in the prescribed cycle as recited.
  	SUDO discloses the cell balance detection circuit having a switch (5, Fig. 1), and the control signal to turn off the switch (col 10, ll. 5-48). Including the switch of the cell balance detection circuit of SUDO for each of the cell balance detection circuits in the charge-discharge control circuit of SHIBATA as modified by HONG, which discloses turning off the cell balance detection circuits in the prescribed cycle, would provide turning off the third switch and the fourth switch in the prescribed cycle.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the third switch and the fourth switch as recited in order to reduce power consumption (col 10, ll. 44-48).
 	Regarding claim 2, SHIBATA discloses a battery device comprising: a plurality of batteries (31, 32, 33, Fig. 1) and an FET (1 and/or 2, Fig. 1) connected in series between a first external terminal (5) and a second external terminal (6); and the charge-discharge control circuit according to claim 1 which monitors the voltage of each of the plurality of batteries (¶ 0040, 0047, 0064, 0080) to control charging and discharging of the plurality of batteries by turning on/off the FET (¶ 0118, 0131, 0132).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA in view of HONG and SUDO as applied to claims 1 and 2 above, and further in view of KAITA (US 2016/0197499).
 	Regarding claim 3, SHIBATA as modified by HONG and SUDO teaches the charge-discharge control circuit as applied to claim 1 but fails to disclose the first cell balancing circuit comprises a first cell balancing resistor that is different from the first protective resistor and the second protective resistor, and wherein the second cell balancing circuit comprises a second cell balancing resistor that is different from the first protective resistor and the second protective resistor. KAITA discloses the first cell balancing circuit comprises a first cell balancing resistor that is different from the first protective resistor and the second protective resistor, and wherein the second cell balancing circuit comprises a second cell balancing resistor that is different from the first protective resistor and the second protective resistor (protective resistor R2 is different than balancing resistor R1 as shown in Fig. 2; ¶ 0037-0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the balancing resistors different from the protective resistors in order to provide increased protection for the charge-discharge control circuit.


Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, secondary reference SUDO is not cited to show turning off the cell balance detection circuits while the first or second switches are turned on. SUDO is cited to show a detection circuit controlled by a switch. SHIBATA as modified by HONG teaches turning off the cell balance detection circuits in the prescribed cycle. It would be obvious to include turning off the cell balance detection circuits via a switch as disclosed in SUDO for the purpose of reducing power consumption. The modification does not have to be “for the purpose of avoiding false triggering of a cell imbalance or overcharge” as argued by Applicant, and the claim as recited would not exclude the modification with SUDO. The rejection is therefore maintained. 
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the switches are controlled “for the purpose of avoiding false triggering of a cell imbalance (or overcharge)”, see page 7 of remarks) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 9, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        
May 9, 2022